 29     AMERICAN ELEVATOR CO
RP.  American Elevator Corp
., a wholly
 owned subsidiary 
of 
Marla Electric, Inc., 
and 
BBQL, LLC
, alter 
egos and
 International Union 
of Elevator Co
n-structors, Local 
19. 
 Cases
 19ŒCAŒ117057
 and 
19ŒCAŒ121522
 January 30, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On September 25, 2014, Administrative Law Judge 
Gerald M. Etchingham issued the attached decision. The 
General Counsel filed exceptions and a support
ing brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 

affirm the judge
™s rulings, 
findings,
1 and conclusions, to 
modify his remedy,
2 and to adopt the recommended O
r-der as modified and set forth in full below.
3 1 The judge mistakenly stated in the 
analysis section of his decision 
that the Respondent failed to make lump
-sum vacation payments since 
January 2014. As the judge correctly found in his 
findings of 
fact, the 
Respondent failed to make lump
-sum vacation payments since about 
January 15, 2013.
 The General Counsel excepted to the judge™s failure to explicitly 
find that Marla Electric, Inc. adopted the collective
-bargaining agre
e-ment in effect at American Ele
vator
 Corporation (AEC), the Thyssen 
Krup Elevator (TKE) agreement, effective July 9, 2007
, to July 8, 2012, 
when it purchased AEC in 2009. We find merit in that exception. 
Through its conduct, the Respondent adopted the TKE agreement and 
the agreement that succeeded it, the National Elevator Bargaining A
s-sociation (NEBA) contract, effective Ju
ly 9, 2012
, to July 8, 2017. See, 
e.g., 
U.S.
 Can Co.
, 305 NLRB 1127, 1136
Œ1137 (1992)
, enfd.
 984 F.2d 
864 (7th Cir. 1993).  The Respondent honored the terms of both colle
c-tive
-bargaining agreements, with the exception of its eventual failure to 
make 
contractually required benefit contributions and lump
-sum vac
a-tion payments, which failures gave rise to the instant violations.  A
c-cordingly, we find that the Respondent adopted the TKE and NEBA 
agreements by its conduct, and was bound by their terms.
 2 We amend the remedy to provide make
-whole relief for unit e
m-ployees hired by alter
 ego BBQL who were not paid contractual wage 
rates, benefits, or otherwise covered by the terms of the 2012
Œ2017 
NEBA collective
-bargaining agreement as a result of the Respon
dent
™s repudiation of that agreement. See 
Fallon
-Williams, Inc., 
336 NLRB 
602, 605 (2001) (alter egos are obligated to honor the respondent™s 
collective
-bargaining agreement). Backpay for these employees shall be 
computed as specified in the remedy section
 of the judge™s decision.
 We also amend the remedy to order the Respondent to make whole 
its unit employees, including employees hired by BBQL, by making all 
delinquent fund contributions on behalf of unit employees that have not 
been made since July 2012,
 including any additional amounts due the 
funds in accordance with 
Merryweather Optical Co.
, 240 NLRB 1213, 
1216 fn. 7 (1979).  In order to ensure that there is no unintended double 
recovery, the Respondent may demonstrate in the compliance stage of 
these 
proceedings that it has satisfied all or part of this liability by 
making payments to the funds ordered by the district court in the Eas
t-ern District of Pennsylvania in connection with Civil Action No. 12
ŒORDER
 The National Labor Relations Board orders that the 
Respondent, American Elevator Corp., a wholly owned 
subsidiary of Marla
 Electric, Inc., and BBQL, LLC, alter 
egos, Bellevue, Washington, their officers, agents, su
c-
cessors, and assigns, shall
 1. 
Cease and desist from
 (a) 
Failing and refusing to bargain collectively and in 
good faith with International Union of Elevator Co
n-str
uctors, Local 19 (the Union) as the exclusive bargai
n-ing representative of employees in the following unit by 
unilaterally failing to make required payments to e
m-ployee benefit plans, including the pension plan, the 
health and welfare plan, the annuity pla
n, the education 
fund, and the work preservation fund. The unit is:
  All of the Respondent
™s elevator constructor mecha
n-ics, helpers and apprentices, excluding supervisors u
n-der the Act.
  (b) 
Failing and refusing to bargain collectively and in 
good faith w
ith the Union as the exclusive bargaining 
representative of unit employees by failing to make r
e-quired lump
-sum vacation payments. 
 (c) 
Repudiating and failing to continue in effect all 
terms and conditions of their collective
-bargaining 
agreement with the
 Union.
 (d) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 6309, Order Granting Mot. Summ. J. (Nov. 7, 2013). 
 See 
Fallon
-Williams
, 336 NLRB at 604.   
 Further, the Respondent is required to reimburse unit employees for 
any expenses ensuing from its failure to make the required fund contr
i-butions, as set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980)
, enfd. mem. 
661 F.2d 940 (9th Cir
. 1981)
.  Such amounts should 
be computed in the manner set forth in 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest 
at 
the rate
 prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987), 
compounded d
aily as prescribed in 
Kentucky River Medical 
Center
, 356 NLRB 
6 (2010)
.  To the extent that an employee has made 
personal contributions to a fund that are accepted by the fund in lieu of 
the employer™s delinquent contributions during the period of the deli
n-
quency, the Respondent will reimburse the employee, but the amount of 

such reimbursement will constitute a setoff to the amount that the R
e-spondent otherwise owes the fund.
 3 We have modified the judge™s recommended Order to conform to 
his unfair labor pr
actice findings and the Board™s standard remedial 
language. We have also modified the judge™s Order consistent with the 
amended remedy.  
We shall substitute a new notice in accordance with 
Durham School Services
, 360 NLRB 694
 (2014), and to conform to our 
modified Order.
 362 NLRB No. 9
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 30 (a) 
Restore the status quo ante by rescinding the un
i-lateral changes to benefit payments and lump
-sum vac
a-tion payments. 
 (b) 
Rescind the actions taken that have been found to 
constitute repudiation of the collective
-bargaining agree
-ments and give full fo
rce and effect to the terms and co
n-ditions of employment provided in the agreement b
e-tween the National Elevator Bargaining Association and 
the Union, in effect from July 9, 2012
, to July 8, 2017. 
 (c) 
Make employees whole for loss of lump
-sum vac
a-tion pay
 as set forth in the remedy section of the dec
i-sion.
 (d) 
Make whole unit employees by making all deli
n-quent fund contributions that have not been made since 

July 2012, as provided in the remedy section of the 
judge
™s decision as amended in this decision. 
 (e) 
Make whole unit employees by reimbursing them 
for any expenses that the employees may have incurred 
that resulted from failures to make required benefit fund 

payments since July 2012, as provided in the remedy 
section of the judge
™s decision as amended
 in this dec
i-sion.
 (f) 
Make whole employees hired by alter ego BBQL, 
LLC who were denied contractual wage rates, benefits, 

or any other contractual terms and conditions as set forth 
in the remedy section of the judge
™s decision as amended 
in this decision.
  (g) 
Compensate the affected employees for the adverse 
tax consequences, if any, of receiving lump
-sum backpay 
awards, and file a report with the Social Security Admi
n-istration allocating the backpay awards to the appropriate 

calendar quarters for each em
ployee. 
 (h) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment recor
ds, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 

necessary to analyze the amount of backpay due under 
the terms of this Order.
 (i) 
Within 14 days after service b
y the Region, post at 
its facility in Bellevue, Washington, copies of the a
t-tached notice marked 
ﬁAppendix.
ﬂ4 Copies of the notice, 
on forms provided by the Regional Director for Region 
19, after being signed by the Respondent
™s authorized 
representative, 
shall be posted by the Respondent and 
4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of A
ppeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 maintained for 60 consecutive days in conspicuous pla
c-es including all places where notices to employees are 

customarily posted. In addition to physical posting of 
paper notices, the notices shall be distributed electr
oni-cally, such as by email, posting on an intranet or an i
n-ternet site, and/or other electronic means, if the Respon
d-ent customarily communicates with its employees by 
such means. Reasonable steps shall be taken by the R
e-spondent to ensure that the notices
 are not altered, d
e-faced, or covered by any other material. In the event that, 

during the pendency of these proceedings, the Respon
d-
ent has gone out of business or closed the facility i
n-volved in these proceedings, the Respondent shall dupl
i-cate and mail,
 at its own expense, a copy of the notice to 
all current employees and former employees employed 
by the Respondent at any time since July 2012.
 (j) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-spo
nsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labo
r Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with 
other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with International Union of Elevator 
Constructors, Local 19 (the Union) as the
 exclusive ba
r-gaining representative of employees in the following unit 

by unilaterally failing to make required payments to e
m-ployee benefit plans, including the pension plan, the 
health and welfare plan, the annuity plan, the education 
fund, and the work
 preservation fund. The unit is:
  All elevator constructor mechanics, helpers and appre
n-tices, excluding supervisors under the Act.
  WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with the Union as the exclusive ba
r-                                                  AMERICAN ELEVATOR CO
RP. 31 gaining representative of unit employees by failing to 
make required lump
-sum vacation payments. 
 WE WILL NOT
 repudiate or fail to continue in effect all 
terms and conditions of our collective
-bargaining agre
e-ment with the Union.
 WE WILL NOT
 in any like or
 related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL 
rescind the unilateral change to contributions 
to the fringe
 benefit funds and the lump
-sum vacation 
payments.
 WE WILL 
rescind the actions taken tha
t have been 
found to constitute repudiation of the collective
-bargaining agreements and 
WE WILL
 fully abide by the 
agreement between the National Elevator Bargaining 
Association and the Union, in effect from July 9, 2012
, to July 8, 2017.
 WE WILL 
make empl
oyees whole for any losses due to 
our failure to make lump
-sum vacation payments. 
 WE WILL 
make whole our unit employees by making 
all delinquent benefit fund contributions that have not 
been made since July 2012. 
 WE WILL 
make whole our unit employees by 
reimbur
s-
ing them, with interest, for any expenses that they may 
have incurred that resulted from our failure to make r
e-quired benefit fund payments since July 2012.
 WE WILL 
make whole employees hired by alter ego 
BBQL, LLC for losses incurred as a result o
f our failure 
to provide contractual wage rates, benefits, or any other 
contractual terms and conditions. 
 WE WILL 
compensate employees for the adverse tax 
consequences, if any, of receiving lump
-sum backpay 
awards and 
WE WILL
 file a report with the Social
 Security 
Administration allocating backpay to the appropriate 

calendar quarters.
  AMERICAN 
ELEVATOR 
CORP
., A WHOLLY 
OWNED SUBSIDIARY OF 
MARLA 
ELECTRIC
, INC
., AND 
BBQL,
 LLC,
 ALTER EGOS
  
 The Board
™s decision can be found at 
www.nlrb.gov/case/19
-CA-117057
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Wa
shington, D.C. 20570, or 
by calling (202) 273
-1940. 
      Rachel Cherem, Esq
., for the General Counsel.
 Larry D. Bentley, 
pro se, for the Respondent.
 David L. Tuttle, Esq., 
for the Charging Party.
 DECISION
 GERALD 
M. ETCHINGHAM
, Administrative Law Judge. I
 heard 
this case in Seattle, Washington, on July 15, 2014. On Nove
m-ber 14, 2013,
1 the Charging Party
, International Union of El
e-vator Constructors, Local 19 (the Union)
, filed an unfair labor 
practice charge in Case 19
ŒCAŒ117057 alleging that American 
Elev
ator Corp., a wholly owned subsidiary of Marla Electric, 
Inc. (AEC), and BBQL, Inc. (BBQL, and jointly, the Respon
d-ent)
2 violated Section 8(a)(5) and (1) of the National Labor 
Relations Act
3 (the Act). On January 29, 2014, the Union filed 
a second unfair labor practice charge alleging further violations 
of Section 8(a)(5) and (1) of the Act. 
 On March 28, 2014, the Regional Director for Region 19 of 
the National Labor Relations Board 
(the Boa
rd) 
issued a co
n-solidated complaint against Respondent alleging that Respon
d-ent violated Section 8(a)(5) and (1) of the Act. Respondent filed 

a timely answer on April 11, 2014, admitting and denying var
i-ous of the allegations of the consolidated complaint.
 The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to examine and cross
-examine 
witnesses, and to file briefs. On the entire record, from my 
observation of the demeanor of the witnesses,
4 and having co
n-sidered the p
osthearing briefs
5 of the parties, I make the follo
w-ing
 1 All dates are in 2013
, unless otherwise referenced.
 2 Respondent™s name appears as amended at hearing.
 3 29 U.S.C. 
§§ 157 and 158(a)(5) and (1).
 4 There are few disputes of fact. To the ex
tent necessary, credibility 
resolutions have been derived from a review of the entire testimonial 
record and exhibits, with due regard for the logic of probability, the 
demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg. 
Co., 
369 U.S. 404, 
408 (1962). As to those witnesses testifying in co
n-
tradiction to the findings here, their testimony has been discredited, 

either as having been in conflict with credited documentary or testim
o-
nial evidence, or because it was in and of itself incredible and
 untrus
t-worthy.
 5 The General Counsel™s motion to strike portions of Respondent™s 
posthearing brief is granted to the extent that any arguments not su
p-
ported by facts in the record have been disregarded.
                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 32 FINDINGS OF 
FACT
 I. JRISDICTION
 Respondent AEC and Respondent BBQL are Washington 
State entities which provide or have provided residential and 
commercial sales and service of elevators, stair lifts, 
and vert
i-cal platforms. Respondent stipulated at hearing that it satisfies 
the Board
™s retail and nonretail jurisdictional standards. Thus
, I find that Respondent is an employer engaged in commerce 
within the meaning of Sec
tion
 2(2), (6), and (7) of the Ac
t. 
Further, Respondent admits and I find that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 

Accordingly, 
this dispute affects commerce and the Board has 
jurisdiction of this case pursuant to Section 10(a) of the Act.
 II. COLLECTIVE
-BARGAINING RELATIONS
HIP
 Larry and Marilyn Bentley own 100 percent of Marla Ele
c-tric, Inc. (Marla), an Oregon corporation, which owns AEC. 

Larry Bentley (Bentley) was president and CEO of AEC from 
the time it was purchased from former owner
, Mark
 Vendetti 
(Vendetti)
, by Marla on April 1, 2009. AEC maintained offices 
including a warehouse and storage facility in Bellevue, Was
h-ington, at 2110 116th Avenue Northwest, Suite 5.
 At the time of purchase, the employees of AEC were repr
e-sented by the Union
 pursuant to a short form agreement signed 
by prior owner
, Vendetti
, agreeing to be bound to the Thyssen 
Krupp Elevator contract with the Union effective July 9, 2007, 

and terminating at midnight on July 8, 2012 (here, the TK co
n-tract), as well as any succ
essor agreements. The TK agreement 
was succeeded by an agreement between the National Elevator 

Bargaining Association and the Union in effect from July 9, 
2012, to July 8, 2017 (the NEBA contract).  
 The bargaining unit set forth in both contracts recogniz
es the 
Union pursuant to Section 9(a) of the Act and includes all of 
AEC
™s elevator constructor mechanics, helpers, and apprenti
c-es. No evidence was offered to show inappropriateness of this 
historical unit.
6 Thus, I find this is an appropriate bargaining 
unit within the meaning of Section 9(b) of the Act.
 Initially
, AEC honored the terms of the TK contract and r
e-tained the 17
Œ18 employees who worked for AEC under its 
prior owner. Moreover, AEC admits that it continued the same 
operations, i.e., residential
 and commercial elevator, stair lift, 
and vertical platform sales and service, with many of the same 
major clients, and the same equipment. Given this substantial 
continuity, there is no dispute and I find that AEC succeeded to 
the bargaining obligation of
 the seller as a 
Burns 
successor
7 and 
6 Change in ownership does not destroy bargaining un
its that have an 
established history of collective bargaining unless the units no longer 
conform to other standards of appropriateness. 
Banknote Corp. of 
America, 
315 NLRB 1041, 1043 (1994) (citing 
Indianapolis Mack 
Sales & Service, 
288 NLRB 1123 fn. 5 (19
88), enfd. 84 F.3d 637 (2d 
Cir. 1996)
). 7 In 
NLRB v. Burns Security Services, 
406 U.S. 272, 281 (1972), the 
Court held that where there is a substantial continuity between the 
enterprises, an employer succeeds to the bargaining obligation of its 
predecessor if it retains a majority of the employees in an appropriate 
bargaining unit
. since the purchase, the Union has been the exclusive collective
-bargaining representative of unit employees.
 III. JULY 
2012
 CESSATION OF BENEFIT
 CONTRIBUTIONS
 Both the TK and NEBA contracts require that employers 
make 
contributions to employee benefit plans including a pe
n-sion plan (
art. XVIII), a health and welfare plan (
art. XVII), an 
annuity plan (
art. XVIII(A), an education fund (
art. XIX), and a 
work preservation fund (
art.
 XX). AEC honored these oblig
a-tions until 
May 2012. At that time, due to financial difficulties, 

AEC missed payments to the trust. Although AEC signed a 

settled agreement with the Trusts, ultimately it was unable to 

comply. In July 2012, AEC quit making contributions to the 
benefits plan as requir
ed by the TK and NEBA contracts. Sp
e-cifically, AEC did not make payments to the National Elevator 
Industry Pension Plan, the health benefit plan, the education 

program fund, the elevator industry work preservation fund, 
and the elevator constructors annuit
y. Bentley explained that he 
was unable to make these contributions due to lack of funds. He 
did not contact the Union or request bargaining. However, AEC 
continued to file monthly reports with the trust funds.
 IV. JANUARY 
2013
 CESSATION OF VACATIO
N PAY
 The TK and NEBA contracts contain identical requirements 
that employers pay vacation pay to employees in a lump sum 
on January 15 and July 15
 (art. XII). The lump
-sum amount is 
based on years of service and hours worked. The complaint 

alleges that Respondent
 violated Section 8(a)(5) and (1) of the 
Act by failure to make these payments since January 15, 2013. 
Although this allegation was denied in AEC
™s answer, at hea
r-ing Bentley agreed that the lump sums were not paid at the time 
they were due. He stated that
 over the next few months e
m-ployees received pay when taking time off. It is undisputed that 
AEC did not contact the Union about this issue.
 V. FORMATION AND OPERAT
ION OF BBQL
 In April 2013, Marla began efforts to start BBQL in order to 
handle the residential clients of AEC. On July 17, 2013, Marla 

obtained the certificate of formation of BBQL. On July 16 or 
17, 2013, the Union pulled its 
four
 remaining employees from 
AEC pursua
nt to paragraph 10 of the short form agreement.
8 In 
order to perform further work, AEC subcontracted the work to 
three different firms. 
 Due to arrearages on payment of the excise tax, on Nove
m-ber 15, 2013, the Washington State Department of Revenue 
rescin
ded AEC
™s license to operate. On the following day, e
m-ployees of AEC were transferred to BBQL. Bentley became the 
manager of BBQL. His wife Marilyn became vice
 president 
and handled accounts payable and their son
, William Bentley
, who handled inventory and
 residential sales at AEC transferred 
8 Par. 10 provides, ﬁIt is understood and agreed that notwithstanding 
the no
-strike obligation in Article XIV of [the TK contract] in the event 
the Employer fails to pay wages or vacation pay when due or the E
m-ployer is over fifteen (15) days delinquent in 
making contributions to 
the fringe benefit funds, the Union shall have a right to engage in a 

strike against the Employer until such time as the wages or vacation 
pay is paid or the Employer has paid all amounts due to the fringe 
benefits funds, including 
interest and liquidated damages, if any.ﬂ
                                                                                                    AMERICAN ELEVATOR CO
RP. 33 to sales for BBQL for a time. AEC
™s bookkeeper Karla Lynch 
and dispatcher Nedra Mecham both transferred from AEC to 
BBQL, retaining their former duties. BBQL performed the 
same work for many AEC clients. 
 Initially BBQ
L used the AEC facility, office supplies, and 
equipment. No payment was made by BBQL to AEC for these 
assets.
 By letter of December 3, 2013, on AEC letterhead, Bentley 
wrote to an AEC client that AEC was transferring its service 

and maintenance requirement
s to BBQL and that BBQL would 
assume all AEC assets and maintenance and service contracts. 
He noted that the management team at BBQL would remain the 
same as the management team at AEC. Similar letters were sent 
to other AEC clients. Most of BBQL
™s clients
 had been AEC 
clients.
 In hiring mechanics for BBQL in September, Bentley told 
applicants that it was a nonunion shop. These new employees 
were not paid pursuant to the NEBA contract rates. The e
m-ployees were not paid any benefits.
 VI.  ANALYSIS
 There is n
o dispute that AEC ceased all benefit payments 
since July 2012. I have further found that lump
-sum vacation 

payments have not been made since January 2014. There was 
no prior notice to the Union or opportunity to bargain before 
discontinuance of the paymen
ts. Thus, Respondent altered 
mandatory terms and conditions of its unit employees in viol
a-tion of Section 8(a)(5) and (1) of the Act. 
Merryweather Opt
i-cal Co., 
240 NLRB 1213, 1215 (1979)
 (refusal to make r
e-quired fringe
-benefit payments established by a 
collective
-bargaining agreement
 constitutes a unilateral change in terms 
and conditions of employment
); 
Schmidt
-Tiago Construction 
Co., 
286 NLRB 342, 343 (1987) (cessation of payments to 
vacation trust fund unlawful even though employees were paid 

directly
 by employer).
 In July 2013, after the Union withdrew unit employees from 
employment, AEC operations ceased and all further operation 
was transferred to BBQL, a nonunion entity. The collective
-bargaining agreement was fully repudiated at this time. Co
n-trac
t wages, benefits, and terms and conditions of employment 

were ignored. Unit work was initially subcontracted. Later, 

employees were hired at noncontract wage rates with no ben
e-fits.
 Respondent
™s sole defense is that it was unable to meet these 
obligations
 due to financial trouble. Respondent provided ev
i-dence of its financial status which included a decline in sales 

revenues as well as net losses. However, financial inability does 
not relieve an employer from its obligation to bargain with the 
Union. See, 
e.g., 
RBE Electronics of S.D., 
320 NLRB 80, 81
Œ82 (1995) (
economic exigency shown if proposed changes were 
ﬁcompelled
ﬂ and exigency caused by external events beyond 
the employer
™s control or not reasonably foreseeable).  R
e-spondent has not satisfied this b
urden.
 Both AEC and BBQL, as alter egos, are responsible for these 
unfair labor practices. A change in corporate form that involves 
no more than a 
ﬁtechnical change in the structure or identity of 
the employing entity, frequently to avoid the effect of the
 labor 
laws, without any substantial change in its ownership or ma
n-agement
ﬂ may be disregarded and the alter ego 
ﬁis subject to all 
of the legal and contractual obligations of the predecessor.
ﬂ Howard Johnson Co. v. Hotel & Restaurant Employees Detroit 
Loc
al Joint Executive Board, 
417 U.S. 249, 259 fn. 5 (1974). 
The determination of alter ego status is a question of fact based 
on all attendant circumstances. 
Southport Petroleum 
Co. 
v. 
NLRB, 
315 U.S. 100, 106 (1942).
 Ownership, management and supervision, bu
siness purpose, 
operations, equipment, and customers are the typical factors 
determinative of whether alter ego status exists. 
Crawford Door 
Sales Co., 
226 NLRB 1144, 1144 (1976). If these factors are 
substantially identical, an alter ego relationship will
 ordinarily 
be found. Id. A further consideration is whether the purpose 
behind creation of an alleged alter ego was legitimate or was to 
evade responsibilities under the Act,
9 that is, if the second 
company was created in order to allow the first company 
to 

evade its responsibilities under the Act.
10 Not all factors are 
necessary to an alter ego finding and no single factor is dete
r-minative,
11  Here, AEC and BBQL had the same managers, supervision, 
and owners; substantially identical clients, and the same op
era-tions. Equipment and assets were transferred from AEC to 
BBQL without any payment. All nonunit employees remained 
the same. Initially, the unit work was subcontracted. Although 
BBQL may have been created, as Respondent asserts, to take 
over the resident
ial clients of AEC, when the Union work force 
left, BBQL was quickly relegated to taking over all of AEC
™s business in a nonunion context. Thus, BBQL was quickly 
usurped to evade responsibilities under the Act. There can be 
no doubt that AEC and BBQL const
itute alter egos and I so 
find. 
 CONCLUSIONS OF 
LAW 1. 
The Respondent is an employer engaged in commerce 
within the meaning of Section
 2(2), (6), and (7) of the Act. The 
Union is a labor organization within the meaning of Section 

2(5) of the Act.
 2. 
By cea
sing payments to the trust funds and ceasing pa
y-ment of lump
-sum vacation pay without providing the Union 
with prior notice and an opportunity to bargain over proposed 
changes, 
the 
Respondent has violated Section 8(a)(5) and (1) of 
the Act.
 3. By repudiati
ng its collective
-bargaining agreement with 
the Union, Respondent has violated Section 8(a)(5) and (1) of 
the Act.
 4. 
The above unfair labor practice affects commerce within 
the meaning of Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respo
ndent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist there 

from and to take certain affirmative action designed to effect
u-9 U.S. Reinforcing
, Inc.
, 350 NLRB 404 (2007) (citing 
Liberty 
Source W,
 LLC,
 344 NLRB 1127, 1136 (200
7). 10 Cadillac Asphalt Paving Co., 
349 NLRB 6, 8 (2007).
 11 U.S Reinforcing, 
supra, 350 NLRB at 404, citing 
Libert
y Source 
W, 
supra at 
1136
; Standard Commercial Cartage
, Inc.
, 330 NLRB 11, 
13 (1999); 
MIS, Inc., 
289 NLRB 491, 492 (1988). 
                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 34 ate the policies of the Act. The Respondent shall be required to 
rescind the unilateral change in
 payment to the trust funds and 
payment of lump
-sum vacation pay. It shall further be required 
to make employees whole for losses incurred during the period 
of time the Respondent did not honor these obligations but only 

as to lump
-sum vacation pay.
 The Ge
neral Counsel does not 
seek reimbursement to the trusts because these funds are being 
recouped through a separate lawsuit filed by the Union
™s trusts. 
The lump
-sum vacation payments are not part of the lawsuit 

and the General Counsel seeks a remedy for thi
s violation.
 Backpay shall be computed in accordance with 
Ogle Prote
c-tion Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th 

Cir. 1971), with interest at the rate prescribed in 
New Horizons
 for the Retarded
, 283 NLRB 1173 (1987), compounded daily as 
prescribed in 
Kentucky River Medical Center, 
356 NLRB 
6 (2010). The Respondent shall file a report with the Social Sec
u-rity Administration allocating backpay to the appropriate cale
n-dar quarters. The Respondent s
hall also compensate the affec
t-ed employees for any adverse tax consequences of receiving 

lump
-sum backpay awards covering more than 1 calendar year. 
Don Chavas, LLC d/b/a Tortillas Don Chavas
, 361 NLRB 
101
 (2014).
 [Recommended Order omitted from publicati
on.]
   